Case 9:20-cv-80007-DMM Document 4 Entered on FLSD Docket 01/09/2020 Page 1 of 2

RETURN OF SERVICE

State of Florida County of Broward District Court
Case Number: 20-CV-80007- DMM

Plaintiff:
NELSON FERNANDEZ

VS.

Defendant
BRIGHTON COLLECTIBLES, LLC,

For:

Roderick Hannah

Law Office of Roderick V. Hannah, P.A.
2751 West Broward Blvd

Suite 303

Plantation, FL 33324

Received by Court Express Inc. on the 6th day of January, 2020 at 6:41 pm to be served on Brighton
Collectibles, Lic. c/o Business Filings incorporated, 1206 S. Pine Island Road, Plantation, FL
33324.

|, Raoul Artiles, do hereby affirm that on the 7th day of January, 2020 at 16:55 am, I:

CORPORATE - REGISTERED AGENT: served by delivering a true copy of the Summons and
Complaint with Exhibits and Preservation Letter with the date and hour of service endorsed thereon by
me, to: Donna moch c/o Business Filings Incorporated as Registered Agent for Brighton
Collectibles, Lic. c/o Business Filings Incorporated, and informed said person of the contents therain,
in compliance with state statutes.

| certify that | am over the age of 18, have ne interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penailty of perjury, i
declare that | have read the forgoing Verified Return of Service and that the facts stated in it are true.

 

Raoul Artiles
SPS #942

Court Express Inc.
P.O, Box 610581
Miami, FL 33104
(305) 205-1304

Our Job Serial Number: CXS-2020000035

Copyright ® 1992-2020 Database Services, Inc. - Procass Servers Toothox V8.1g
Case 9:20-cv-80007-DMM Document 4 Entered on FLSD Docket 01/09/2020 Page 2 of 2
Case 9:20-cv-80007-DMM Document3 Entered on FLSD Docket 01/06/2020 Page 1 of 1

AO 440 (Rev, 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

(17 | >
NELSON FERNANDEZ C losy px
ae
v. Civil Action No. 206V80007 5 Ns bora MF

Noana Yow-

BRIGHTON COLLECTIBLES, LLC
a foreign limited liability company

 

Defendant(s)

samed —

SUMMONS IN A CIVIE ACTION

To: (Defendant's name and address) BRIGHTON COLLECTIBLES, LLC
By Serving lis Registered Agent:
BUSINESS FILINGS INCORPORATED
1200 SOUTH PINE ISLAND ROAD
PLANTATION FL 33324

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose natne and address are: RODERICK V. HANNAH, ESQ.

8751 WEST BROWARD BOULEVARD
SUITE 303 ,
PLANTATION FL 33324

Telephone: (954) 362-3800

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS
Date: «01/06/2020

s/ Mary Etienne

Peputy Clerk
US. District Courts

 

Clerk af Caurt
